Citation Nr: 0936094	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-37 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967, including service in the Republic of Vietnam 
from January 1967 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for residuals of 
Agent Orange.  

In November 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  At his 
hearing, the Veteran clarified that the residual of Agent 
Orange exposure for which he was seeking service connection 
was DM.  As such, the issue on appeal is as stated above.  
When this claim was originally before the Board in June 2006, 
it was remanded for the issuance of a statement of the case, 
and when it was again before the Board in March 2009, it was 
remanded for further development.

In June 2006, the Veteran attempted to reopen his previously 
denied claim of service connection for a skin condition, to 
include keloid scar formation, on his arms, chest, back, 
face, and legs by submitting photographs of this condition 
and statements from his friends and family.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence of record showing that the 
Veteran has been diagnosed with diabetes mellitus (DM) since 
his separation from service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for DM, 
including as secondary to exposure to herbicide agents, have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2002 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  There is no 
indication from the claims file that the Veteran has sought 
private treatment for DM, and accordingly, no such records 
could be obtained.  The Board acknowledges that, to date, VA 
has neither afforded the Veteran an examination, nor 
solicited a medical opinion, regarding DM.  However, no VA 
examination is necessary to satisfy the duty to assist in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, there is no competent 
evidence that the Veteran has been diagnosed with DM, or that 
if such condition were present, that it either manifested in 
service or is otherwise related to an event in service.  
Moreover, the Veteran has not reported experiencing a 
continuity of symptomatology since service.  At his hearing 
in November 2008, he indicated that he had not been diagnosed 
as having DM.  In such circumstances, there is no duty to 
obtain a medical examination or opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  The statutory duty of 
VA to assist Veterans in developing claims does not include a 
duty to provide a Veteran with a medical examination and 
medical opinion absent a showing of a current disability.  38 
U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has DM as a result of exposure 
to herbicides during service. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, for certain chronic diseases, such as DM, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for this disease, is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
in more detail below, in this case, because there is no 
competent evidence showing that DM was manifest to a degree 
of 10 percent or more during the first year following the 
Veteran's separation from service, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, where a Veteran served on active duty "in the 
Republic of Vietnam" during the Vietnam era and has a 
certain listed disability, service connection may be 
established on a legal "presumption based on herbicide 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  
Such a Veteran is presumed to have been exposed to herbicide 
agent (Agent Orange) during service unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Id.; McCartt 
v. West, 12 Vet. App. 164, 166 (1999).   

In this case, the Veteran served in the Republic of Vietnam 
from January 1967 to December 1967, and there is no 
affirmative evidence in his claims file indicating that he 
was not exposed to herbicide agents; therefore, he is 
presumed to have been exposed to such agents.  38 C.F.R. § 
3.307(a)(6)(iii).  Accordingly, he is entitled to the 
presumption of service connection based on exposure to 
herbicides used in Vietnam where VA has found a positive 
association between the condition and exposure.  Moreover, VA 
has determined that a positive association exists between 
exposure to herbicides, including Agent Orange, and the 
subsequent development of Type II DM.  38 C.F.R. 3.309(e); 68 
Fed. Reg. 27, 630 (May 20, 2003).  However, as discussed 
below, because there is no evidence that the Veteran has been 
diagnosed with DM, service connection on a presumptive basis 
due to exposure to herbicide agents is not warranted in this 
case.  

The Veteran does not contend, nor does the evidence show, 
that DM had its onset during active service.  Service 
treatment records are devoid of evidence of treatment for, or 
a diagnosis of, DM during service.  Additionally, there is no 
post-service evidence that the Veteran has ever sought 
treatment for, or been diagnosed with, DM.  Rather, a 
November 2004 VA treatment record specifically states that 
the Veteran is not diabetic.  Moreover, while he has been 
placed on a low fat, low cholesterol diet, VA treatment 
records clearly indicate that this diet is meant to control 
his currently diagnosed hyperlipidemia and make no reference 
to DM.  Finally, although the Veteran reported at his 
November 2008 hearing that he was going to have blood tests 
performed to check for DM in December 2008, the test results 
obtained fail to indicate that the Veteran has DM.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was not treated for or diagnosed with DM 
during service.  Moreover, he has not been treated for or 
diagnosed with DM following separation from service.  Absent 
a current diagnosis, an award of service connection is not 
warranted.  

The Veteran has submitted no competent medical evidence 
showing that he has DM.  See 38 C.F.R. § 3.159(a)(1) 
(defining competent medical evidence).  Moreover, as a lay 
person, he is not competent to establish a medical diagnosis 
or a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In sum, because the Veteran is not professionally 
qualified to provide a medical diagnosis or suggest a 
possible medical etiology, and since there is no competent 
evidence of record showing that the Veteran has been 
diagnosed with DM, service connection for this condition must 
be denied.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for DM.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  Accordingly, the claim 
for service connection for DM is denied. 


ORDER

Service connection for diabetes mellitus is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


